Citation Nr: 0930312	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cellulitis of the right 
foot and ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1967 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO declined to reopen the 
Veteran's previously denied claim of service connection for 
cellulitis of the right foot and ankle.  

The February 2005 rating decision also declined reopening of 
previous service connection claims for a fracture of the 
third metatarsal of the right foot and for fractures of the 
third and fourth metatarsals of the right foot.  Service 
connection for these conditions was subsequently granted by a 
May 2008 rating decision and they are no longer before the 
Board.  An Expedited Action Form submitted June 2008 
indicated that the Veteran still wished to continue with his 
appeal of the February 2005 rating decision.  

The Veteran testified before the undersigned at a Video 
Conference Hearing in July 2009; a transcript of this hearing 
is of record.  

The Board notes that the Veteran's initial claim in June 2002 
cited the condition at issue as "diabetes foot problems," 
which the RO adjudicated as cellulitis of the right foot and 
ankle.  A subsequent and separate claim was filed for service 
connection of diabetes mellitus, type II, which was 
subsequently granted as diabetes mellitus, type II, with 
peripheral neuropathy of the bilateral lower extremities.  In 
a March 2008 rating decision, the Veteran was granted service 
connection for peripheral neuropathy secondary to diabetes 
mellitus type II, which was rated as 10 percent disabling for 
each leg.  The claim adjudicated below does not include 
peripheral neuropathy. 

 


FINDINGS OF FACT

1.  Service connection for cellulitis of the right foot and 
ankle was initially denied in an unappealed November 2002 
rating decision.

2.  The evidence received since the November 2002 rating 
decision is new but not material in that it does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for cellulitis of the right foot and 
ankle, and does not raise a reasonable possibility of 
substantiating this claim.


CONCLUSION OF LAW

Evidence received since the November 2002 rating decision is 
not material and the criteria to reopen the previously denied 
claim for entitlement to service connection for cellulitis of 
the right foot and ankle are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudication notice was provided in an August 2004 
letter, which did explain that the Veteran's claim for 
cellulitis of the right foot and ankle had been previously 
denied, why it had been denied, and what information and 
evidence was required to reopen it.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VA obtained service medical records in adjudicating the 
original claim for service connection and has assisted the 
appellant in obtaining other identified VA and non VA 
treatment records.  The Veteran has not identified any 
additional and outstanding records for VA to obtain.

In October 2004, the Veteran was given a VA examination in 
connection with this claim.  In addition, VA afforded the 
appellant the opportunity to testify before the Board, which, 
as noted above, he did do.  

Thus, the duty to notify and the duty to assist as set forth 
in the VCAA are met and the Board will address the issue of 
new and material evidence in this matter.

II. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for cellulitis of the right foot and ankle 
was denied in an unappealed rating decision of November 2002.  
The Veteran filed for reopening of this claim in July 2004.

The February 2005 denial of the Veteran's bid to reopen the 
previously denied claim for service connection for cellulitis 
of the right foot and ankle was based on a finding that the 
Veteran had not presented new and material evidence.  The 
subsequent April 2006 statement of the case (SOC) explained 
that the prior decision had noted that although there was 
evidence of treatment for this condition in service, it was 
considered acute and transitory as there was no evidence of 
any residual disability on service separation examination.  
The SOC further explained that the medical evidence submitted 
since November 2002 contained no medical findings or opinions 
that the Veteran had cellulitis or any residuals therefrom, 
and therefore no evidence demonstrating an etiological link 
between such a condition and the Veteran's active service, to 
include an incident of cellulitis in service in May 1967.  
Thus, the RO determined that the previously denied claim for 
service connection for cellulitis of the right foot and ankle 
could not be reopened.

The evidence of record in November 2002 relative to the 
claimed condition consisted of the Veteran's claim filed June 
2002, a July 2002 letter from the RO to the Veteran regarding 
VA's duties to notify and assist, and the Veteran's service 
treatment records (STRs).  

A treatment record contained in the Veteran's STRs notes that 
in May 1967 he was treated in service for cellulitis of the 
right foot and ankle, and was then hospitalized for one week 
for supportive therapy and medication.  All his laboratory 
test results were within normal limits, his boots were 
exchanged because they were too tight, and he was placed on 
profile for a week and instructed to wear "low quarters" 
rather than regular combat boots.

Evidence received since the November 2002 rating decision 
consists of statements and testimony from the Veteran, VA 
treatment records, private treatment records from Dr. F.M. 
and Dr. M.J.G., statements from Dr. M.J.G., and two VA 
examination reports.

Medical records from Dr. F.M., covering treatment of the 
Veteran from December 1998 through July 2004, note that the 
Veteran had no lesions or ulcerations on his lower 
extremities and contain no discussion or diagnosis of 
cellulitis or any residuals from the cellulitis episode the 
Veteran suffered in service.  October 2004 and February 2008 
VA examination reports also contain no discussion or 
diagnosis of cellulitis or any residuals from the in-service 
occurrence.  VA treatment records for December 2004 through 
May 2008 likewise contain no discussion, diagnosis, or 
treatment of cellulitis or any residuals from the Veteran's 
cellulitis in service.

A May 2005 treatment note from Dr. M.J.G. notes that the 
Veteran was seen for an evaluation of his right foot and 
ankle.  The Veteran provided a history of right foot 
cellulitis in May 1967 while in the military and indicated 
that he had previously seen Dr. P. for the condition.  
Further treatment records notes from Dr. M.J.G. contain no 
discussion of cellulitis or any residuals of the in-service 
occurrence.

The Veteran asserts in his June 2005 Notice of Disagreement 
that he received treatment for cellulitis of his right ankle 
and foot after his discharge from service for the period of 
1967 through 1972.  However, he indicated those records were 
no longer available, having long since been destroyed. 

In his July 2009 Video Conference Hearing, the Veteran 
testified that he was treated for cellulitis in service, 
which medical personnel attributed in part to his leather 
combat boots rubbing against his skin.  He was instructed to 
wear "low quarters" rather than combat boots, which he did 
while in basic training and then wore "jungle boots" while 
in Vietnam.  He stated that he has not had any reoccurrence 
of cellulitis or any residuals from his in-service occurrence 
that he was aware of, although his doctor told him that the 
condition can reoccur. 

New and material evidence sufficient to justify the reopening 
of a claim must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In the 
absence of proof of a present disability, i.e., existing at 
the time the claim for benefits is filed or during the 
pendency of the claim, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The medical evidence from Dr. F.M. and Dr. M.J.D. was not 
previously of record, hence it constitutes new evidence.  
However, since it does not indicate that the Veteran has had 
a current diagnosis of cellulitis, or any residuals thereof, 
during the appeal period, it does not raise a reasonable 
possibility of substantiating the claim for service 
connection.  Therefore, it cannot be material.

Likewise, the VA examination reports of October 2004 and 
February 2008 are new, as they were not previously of record, 
but also contain no diagnosis of cellulitis or residuals 
thereof during the appeal period.  Hence, they also are not 
material.

Finally, the Veteran's statements and testimony were not 
previously of record and are therefore new evidence.  The 
Veteran specifically testified at the hearing that he has not 
suffered a reoccurrence of his cellulitis and, to the best of 
his knowledge, has no residuals of his in-service cellulitis.  
Without the existence of an actual disability during the 
appeal period, there is no valid claim for service 
connection.  Thus, this evidence is also not material as it 
negates the claim. 

Absent medical evidence of a current disability and an 
etiological link, or nexus, between such disability and the 
Veteran's active military service, the claim cannot be 
reopened.

Based on the foregoing, the Veteran has not submitted new and 
material evidence and his claim for service connection for 
cellulitis of the right foot and ankle and/or residuals 
thereof is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).




	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been received to reopen 
a previously denied claim for service connection for 
cellulitis of the right foot and ankle (to include any 
residuals thereof), the application to reopen is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


